Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 17-19 have been cancelled.
Claims 1-16 and 20-22 are pending. 

Withdrawn rejections
Applicant's amendments and arguments filed 9/29/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22, which is dependent upon claim 1, requires that the coherent mass has no binder disposed in or on the coherent mass. However, claim 1 has been amended to exclude binders by the limitation “without a binder”.  Therefore, there is no binder present in claim 1 and claim 22 is redundant and does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-14 and 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manrique et al. (US 20030009235).
Regarding claims 1, 12, 16 and 22, Manrique et al. disclose an osteoimplants comprising a coherent aggregate, hence a ‘coherent mass’, of elongate bone particles without a binder disposed in or on the coherent mass (claim 1), where the elongate bone particles read on bone fibers, that are entangled (claim 2) and demineralized (claims 11, 28 and 29), thus being physically entangled through surface to surface interactions of the milled and demineralized bone fibers. The limitation of “for hydration with a liquid” is merely an intended use of the composition. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  Accordingly, claims directed to the intended use have been considered but are not given weight. The Examiner notes that Manrique et al. disclose that the osteoimplants is swellable upon contact with body and/or irrigation fluids (claim 27). Regarding the limitation of “milled”, Manrique et al. disclose that the elongate bone particles have a median length from about 2-200 mm, median width from about 0.05-50 mm and a ratio of median length to median width from about 10:1 to about 200:1 (claim 9) thus indicating some form of “milling” to obtain the proper size which is confirmed in ([0069-0070]; Example 1, [0103]).
Regarding claims 2, 11 and 12, Manrique et al. disclose lyophilized elongate bone particles (claim 21). 
Regarding claims 3, 12 and 13, “cartridge milled” is a product by process type limitation. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Manrique et al. disclose that the elongate bone particles have a median length from about 2-200 mm, median width from about 0.05-50 mm and a ratio of median length to median width from about 10:1 to about 200:1 (claim 9) thus indicating some form of “milling” to obtain the proper size which is confirmed in ([0069-0070]; Example 1, [0103]). Furthermore, the length and width describe a ribbon-like shape with naturally has increased surface area compared to demineralized bone powder.
Regarding claim 4, Manrique et al. disclose an example employing a bone milling apparatus described in US 5607269 (Example 1, [0103]) which naturally curls the elongate bone particles [0070]. 
Regarding claims 5 and 13, Manrique et al. disclose allograft source of bone particles (claim 7) and provide an example guiding the artisan to both autograft and allograft (Example 3, [0110]).
Regarding claim 11, Manrique et al. disclose embodiments without binder (claims 1-12) and a binder can be added as one of numerous other agents (claim 13) and the lyophilized coherent aggregate is inherently moldable. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the 
PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
Regarding claims 20 and 21, Manrique et al. disclose both disc (Figure 1f) and square (Figure 1h) shapes:

    PNG
    media_image1.png
    639
    431
    media_image1.png
    Greyscale

Response to Arguments:
Applicant argues the 102 and 103 rejection together. Applicant cites [0103] of Manrique for mixing a glycerol-deionize water solution with the demineralized elongate fibers to form the implant and thus Applicant concludes the implant of Manrique requires a binder which is excluded by the amended claims. Respectfully, the Examiner does not agree with that analysis. The Examiner notes that independent claims 1 and 12 are not rejected over [0103] of Manrique. The example provided in [0103] of Manrique is not controlling of the scope of the claimed subject matter by Manrique. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. (Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). Accordingly, the disclosure of Manrique reads on embodiments without binder as well especially when claims 1-12 of Manrique do not require a binder and Manrique expressly teaches that a binder is optional: “The suitable biocompatible fluid can optionally contain one or more substances such as binder” [0083]. Respectfully, Applicant’s argument is not persuasive.
Applicant also asserts that claims 1 and 12 have been amended to include that the milled and demineralized bone fibers are physically entangled through surface to surface interactions of the milled and demineralized bone fibers without a binder. However, the Examiner cited claim 2 of Manrique which teaches that the mutually contacting elongate bone particles are entangled with each other. Since they are contacting one another then the bone particles are physically entangled through surface to surface interactions and no binder is present. The Examiner has shown how that limitation is met by the reference. Respectfully, Applicant’s argument is not persuasive. 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6-9 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manrique et al. (US20030009235) as applied to claims 1-5, 10-14 and 16-22 above.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image2.png
    278
    1486
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    295
    1476
    media_image3.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103.
	The reference of Manrique et al. is discussed in detail above and that discussion is incorporated by reference. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Manrique et al.  is that Manrique et al.  do not expressly teach the diameter, length and aspect ratio as instantly claimed.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical bone implant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from bone implant technology, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the osteoimplants bone material of Manrique et al. with the diameter, length and aspect ratios as instantly claimed and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is noted that Manrique elongated bone particles of Manrique et al. read on the instantly claimed fibers with a ribbon-like shape. Indeed, Manrique et al. teach that the term “particle” can mean fibers [0032] and elongate bone particles can be described as fibers or even “narrow strips” [0068]. Manrique et al. go on to teach that: “Thus, e.g., the elongate bone particles can possess a median length of from about 0.05 to about 200 mm, preferably from about 1 to about 100 mm, a median width of from about 0.05 to about 50 mm, preferably from about 0.1 to about 20 mm, and a ratio of median length to median width of from about 10:1 to about 2000:1, preferably of from about 20:1 to about 600:1. If desired, the elongate bone particles can be graded into different sizes to reduce or eliminate any less desirable size(s) of particles that may be present.” Thus, on the one hand it would appear that the width reads on the diameter of the fiber of the elongate bone particles. On the other hand, since the fibers are obtained from the same sources then they naturally have the same diameter. In any event, the dimensions and aspect ratio taught by Manrique et al. overlaps with the instantly claimed dimensions and aspect ratios thus rendering the claimed subject matter obvious. See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, Manrique et al. teach grading the bone particles to different sizes thus instructing the artisan to optimize the bone particles size. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Therefore, the claimed diameters, lengths and aspect ratios are obvious over the express teachings of Manrique et al. Especially when a text search of the instant specification did not uncover anything about the diameter, length or aspect ratio having any surprising or unexpected properties. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments have been addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-16 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9913676. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses:

    PNG
    media_image4.png
    622
    642
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    212
    612
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    956
    631
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    158
    629
    media_image7.png
    Greyscale

The patent does not expressly teach that the bone fibers are physically entangled through surface to surface interactions of the milled and demineralized bone fibers in the coherent mass or have curls. However, such naturally occurs because the demineralization and lyophilization steps facilitate entanglement (column 4, lines 4-9; column 10, lines 16-26; column 24, lines 15-17; Figure 6) and curls naturally result. 
The patent does not expressly teach the length. However, the patent teaches the diameter (claim 6) and the aspect ratio (claims 7 and 16) and it is then merely back calculation to determine the length. 
Therefore, the ordinary artisan would have recognized the obvious variation of the instant claims over the patented claims.
2. Claims 1-16 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10368930. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses methods which employ a bone material which reads on the instantly claimed bone material. The patent discloses a bone material having no binder comprising a coherent mass of cartridge milled, lyophilized and demineralized bone fibers with no binder (claims 1, 7 and 16); that is moldable upon contact with liquid (claims 2, 14 and 15) with the same aspect ratio (claims 3, 13 and 19); diameter (claim 12); has a ribbon-like shape with increased surface area and curled portion (claims 9, 11 and 17); and comprise autograft or allograft bone (claims 10 and 18). 
The patent does not expressly teach that the bone fibers are physically entangled through surface to surface interactions of the milled and demineralized bone fibers in the coherent mass. However, such naturally occurs because the demineralization and lyophilization steps facilitate entanglement (column 21, lines 30-33). 
Therefore, the ordinary artisan would have recognized the obvious variation of the instant claims over the patented claims.
3. Claims 1, 2, 5, 10, 11, 12 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10194964. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses:

    PNG
    media_image8.png
    474
    627
    media_image8.png
    Greyscale

No binder is required. The patent does not expressly teach that the bone fibers are physically entangled through surface to surface interactions of the milled and demineralized bone fibers in the coherent mass. However, such naturally occurs because the demineralization and lyophilization steps facilitate entanglement (column 4, lines 4-9; Figure 6; column 21, lines 28-35). 
Therefore, the ordinary artisan would have recognized the obvious variation of the instant claims over the patented claims.
Response to Arguments:
Applicant requests that the rejections be held in abeyance until allowable subject matter is determined. Until that time the claims remain rejected.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613